Exhibit 10.1

MUTUAL RELEASE AGREEMENT

This Mutual Release Agreement (“Agreement”) is made as of December 12, 2018, by
and among Bernhard Capital Partners Management LP (“BCP”), and Charah Solutions,
Inc. (“Charah”), with reference to the following facts.

RECITALS

WHEREAS, on June 13, 2018, Charah Management LLC, Allied Power Holdings, LLC,
Charah Solutions, Inc., Charah Holdings LP, CEP Holdings, Inc., Charah
Management Holdings LLC, Allied Management Holdings, LLC, EBLP Charah Blocker,
LLC, and Charah Blocker, LLC, entered into a Master Reorganization Agreement
(the “Reorganization Agreement”);

WHEREAS, on November 15, 2018, Aptim Corp. (“APTIM”), Allied Power Management,
LLC, Allied Power Services, LLC (collectively, “Allied”), BCP, BCP Energy
Services Fund, LP, Dorsey Ron McCall, John Plumlee, Dean Sack, Robert Nevin,
Victoria Boyle, and Jessica Lee, entered into a Settlement and Mutual Release
Agreement (the “Settlement Agreement”);

WHEREAS, the Settlement Agreement settled any and all disputes of any kind or
nature whatsoever between APTIM, on the one hand, and the remaining parties, on
the other hand, including, without limitation, any claims or counterclaims that
were or could have been brought in any of the actions referenced therein, except
for any claims for any breach of the Settlement Agreement;

WHEREAS, BCP and Charah (each a “Party” and collectively, “the Parties”) now
desire to enter into a mutual release for all claims arising out of the subject
matter of the Settled Actions (as that term is defined in the Settlement
Agreement, which definition is incorporated herein by reference), including any
claims for indemnity with respect to such matters (the “Released Claims”);

NOW, THEREFORE, in consideration of the covenants, conditions, and promises set
forth herein, the Parties agree as follows:

 

  1.

Effectiveness of Agreement.

Except as otherwise expressly set forth herein, this Agreement shall become
effective upon the execution of this Agreement by all Parties hereto (such time
hereinafter referred to as the “Effective Date”).

 

  2.

Release by BCP.

At the Effective Date, BCP, on behalf of itself and its affiliates,
subsidiaries, and any respective past and present directors, officers, agents,
consultants, employees, insurers, shareholders, members, predecessors,
successors, assignors, assignees and other representatives (collectively, the
“BCP Releasing Parties”), hereby unconditionally and irrevocably release and
forever discharge Charah and each of its parents, affiliates, subsidiaries and
as applicable, each of its past and present directors, officers, agents,
consultants, employees, insurers, shareholders,



--------------------------------------------------------------------------------

members and other representatives from any and all claims, suits, demands,
causes of action, contracts, covenants, obligations, debts, costs, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law or equity, by
statute or otherwise, whether now known or unknown, vested or contingent,
suspected or unsuspected, which have existed or may have existed, or which do
exist, through the date of this Agreement, that relate to or arise out of the
subject matter of the Settled Actions, including claims for indemnity relating
to or arising out of such subject matter, but excluding those matters arising
out of the performance or non-performance of the obligations set forth in this
Agreement.

In signing this Agreement, BCP, on its own behalf and on behalf of each of the
BCP Releasing Parties, acknowledge and agree that each intends that, when
effective, the releases contained in this Agreement shall be effective as a bar
to any claim against Charah that relates to the subject matter of the Settled
Actions, including any claim for indemnification. BCP, on its own behalf and on
behalf of each of the BCP Releasing Parties, acknowledge and agree that this
Agreement shall not be limited by any prior agreement, including but not limited
to the Reorganization Agreement. BCP, on its own behalf and on behalf of each of
the BCP Releasing Parties, expressly consent that this Agreement shall be given
full force and effect according to each and all of its express terms and
provisions, including those relating to unknown, unsuspected or unanticipated
claims (notwithstanding any statute that expressly limits the effectiveness of a
general release of unknown, unsuspected or unanticipated claims), if any, as
well as those relating to any other claims relating to the subject matter of the
Settled Actions. BCP, on its own behalf and on behalf of each of the BCP
Releasing Parties, acknowledge and agree that this release is an essential and
material term of this Agreement, and that Charah is entering into this Agreement
in reliance on such release.

 

  3.

Release by Charah.

At the Effective Date, Charah, on behalf of itself and its affiliates,
subsidiaries, and any respective past and present directors, officers, agents,
consultants, employees, insurers, shareholders, members, predecessors,
successors, assignors, assignees and other representatives (collectively, the
“Charah Releasing Parties”), hereby unconditionally and irrevocably release and
forever discharge BCP and each of its parents, affiliates, subsidiaries and as
applicable, each of its past and present directors, officers, agents,
consultants, employees, insurers, shareholders, members and other
representatives from any and all claims, suits, demands, causes of action,
contracts, covenants, obligations, debts, costs, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law or equity, by statute or
otherwise, whether now known or unknown, vested or contingent, suspected or
unsuspected, which have existed or may have existed, or which do exist, through
the date of this Agreement, that relate to or arise out of the subject matter of
the Settled Actions, including claims for indemnity relating to or arising out
of such subject matter, but excluding those matters arising out of the
performance or non-performance of the obligations set forth in this Agreement.

In signing this Agreement, Charah, on its own behalf and on behalf of each of
the Charah Releasing Parties, acknowledge and agree that each intends that, when
effective, the releases contained in this Agreement shall be effective as a bar
to any claim against BCP that relates to the subject matter of the Settled
Actions, including any claim for indemnification. Charah, on its own behalf and
on behalf of each of the Charah Releasing Parties, acknowledge and



--------------------------------------------------------------------------------

agree that this Agreement shall not be limited by any prior agreement, including
but not limited to the Reorganization Agreement. Charah, on its own behalf and
on behalf of each of the Charah Releasing Parties, expressly consent that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown, unsuspected
or unanticipated claims (notwithstanding any statute that expressly limits the
effectiveness of a general release of unknown, unsuspected or unanticipated
claims), if any, as well as those relating to any other claims relating to the
subject matter of the Settled Actions. Charah, on its own behalf and on behalf
of each of the Charah Releasing Parties, acknowledge and agree that this release
is an essential and material term of this Agreement, and that BCP is entering
into this Agreement in reliance on such release.

 

  4.

No Assignment.

Each party to this Agreement agrees that it is the owner of all claims it is
agreeing to release or transfer by the terms of this Agreement and that it has
not sold, transferred, assigned, pledged, hypothecated, encumbered, suffered a
lien or judgment against, or granted any options to acquire any of said released
or transferred claims.

 

  5.

Sole Consideration.

The sole consideration for the promises and covenants of the parties set forth
in this Agreement are the express promises and covenants set forth in this
Agreement. No other consideration has been given or promised, expressly or
impliedly.

 

  6.

Entire Agreement.

This Agreement contains the entire agreement among the parties on the subject
matter of this Agreement, and supersedes any and all prior negotiations or
agreements between or among the parties, whether written or oral, relating to
such matters, except as expressly provided herein. Each party acknowledges, to
the fullest extent allowable by law, that in entering into this agreement it has
not relied on any statement, representation, assurance or warranty other than as
expressly set out in this agreement. Once executed, this Agreement may not be
amended or modified in any manner except by a writing signed by all of the
parties hereto or their respective successors in interest. The parties expressly
acknowledge that they agree to this provision.

 

  7.

Resolution of Ambiguities.

All parties acknowledge that this Agreement in its final form has been reviewed
and approved by each of their respective attorneys. For that reason, all parties
agree that should any provisions of this Agreement be found to be ambiguous in
any way, such ambiguity shall not be resolved by construing the document in
favor of or against any party hereto, but rather by construing the terms of the
document fairly and reasonably, in accordance with the generally accepted
meaning of said terms except as otherwise specifically defined herein. This
Agreement shall be interpreted consistently with the intent that this Agreement
shall fully and finally resolve all of the respective rights, obligations and
claims of the parties with respect to the subject matter of this Agreement. For
purposes of this Agreement, unless a clear and contrary intention appears, the
singular includes the plural and vice versa, “including” (and with correlative
meaning



--------------------------------------------------------------------------------

“include”) means including without limiting the generality of any description
preceding such term, and “or” is used in the inclusive sense of “and/or.”

 

  8.

Severability.

Any provision of this Agreement which is deemed invalid, illegal, or
unenforceable shall be ineffective to the extent of such invalidity, illegality,
or unenforceability, without affecting in any way the validity, legality, or
enforceability of any other provision of this Agreement. It is the intention and
agreement of the parties hereto that this Agreement be legally binding and
enforceable and comply with all applicable mandatory laws; and to the extent
that any provision of this Agreement does not comply with such mandatory laws or
is declared unenforceable, ambiguous or otherwise deficient, including any
clerical or similar errors, to the extent it is commercially reasonable said
provision and this Agreement shall be deemed amended with such terms and
conditions as to enforce the intended terms and consequences of this Agreement,
or if not, severed without any effect on the remaining provisions.

 

  9.

No Waiver.

Each party agrees that no provision or breach of this Agreement may be waived
unless the waiver is expressed in a writing signed by the party charged with the
waiver, and that the waiver of any one provision or breach shall not be deemed
to constitute a waiver of any other provision or breach.

 

  10.

Governing Law.

This Agreement shall be governed by the laws of the State of Louisiana, without
regard to its conflict of laws principles.

 

  11.

Forum Selection.

Any and all disputes, controversies, and conflicts that arise from or in
relation to, or that involve the existence, validity, or termination of this
Agreement shall be brought exclusively in a court of competent jurisdiction in
Baton Rouge, Louisiana.

 

  12.

Binding on Successors.

The provisions of this Agreement shall be binding on and inure to the benefit of
the parties and their respective heirs, successors, and assigns.

 

  13.

Authorization to Enter Agreement.

Each party to this Agreement represents and warrants to all other parties that
the person or entity executing this Agreement on its behalf is expressly
authorized to do so and that to the extent that resolutions or other formal
actions are required to authorize the party to enter into this Agreement, such
resolutions have been made or such formal actions have been taken.



--------------------------------------------------------------------------------

  14.

Counterparts.

All Parties agree that this Agreement may be executed in counterparts, and that
any copy of this Agreement which contains the original, an e-mailed copy or a
photocopy of the signature of each and every signatory hereto shall be deemed an
original and all of which together shall constitute one and the same instrument
and which shall all constitute the Agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

*      *      *      *       *

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

BERNHARD CAPITAL PARTNERS MANAGEMENT LP By:  

/s/ Mark D. Spender

Name:   Mark D. Spender Its:   Authorized Representative CHARAH SOLUTIONS, INC.
By:  

/s/ Bruce A. Kramer

Name:   Bruce A. Kramer Its:   Chief Financial Officer, Treasurer & Secretary